DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 8/15/2022.
Claims 3, 6, 8, 13, and 16 are cancelled.
Claims 21-24 are new.
Claims 1, 2, 4, 5, 7, 9-12, 14, 15, and 17-24 are pending.
Claims 1, 2, 5, 9-12, 15, 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent 2006/0010051) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) 
Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) (Zheng), further in view of  Merwarth et al. (US Patent 8,522,240) of record.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) of record, in view of Zheng et al. (US Patent Pub 2020/0226514), further in view of Balasubramanian et al. (US Patent Pub 2021/0073713) of record.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) of record, in view of Zheng et al. (US Patent Pub 2020/0226514), further in view of Hirsch et al. (US Patent Pub 2013/0297468).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9-12, 15, 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent 2006/0010051) (Sattler) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) (Zheng).
In regards to claim 1, Sattler discloses a system, comprising:
a.	at least one data processor (Sattler at para. 0020); and
b.	at least one memory storing instructions which, when executed by the at least one data processor, result in operations (Sattler at para. 0020) comprising:
i.	sending, to a user, a first email including a template configured to receive one or more user inputs for one or more time entries associated with a first project having a first task (Sattler at Figs. 2, 4; paras. 0016, 0020, 0028)1;
ii.	receiving, from the user, a second email including a completed template including a first time entry including a first numerical value corresponding to a first quantity of time spent on the first task (Sattler at paras. 0017-18)2; 
iii.	updating, based at least on the completed template, a database object comprising a time record associated with the user, the database object being updated by at least adding to the time record, the first time entry.  Sattler at para. 0015, 0021.3
Sattler does not expressly disclose the second email includes a second numerical value corresponding to a second quantity of time still required to complete the first task and generating, based at least on the second quantity of time still required to complete the first task and a deadline associated with the first task and/or the first project, a notification including a reminder of the deadline associated with the task and/or the first project.
Zheng discloses a commitment management system for assigning and tracking the completion of tasks.  The system allows a recipient user to track the amount of time spent on a task and how much time is remaining to complete the commitment (i.e., second numerical value…).  If the amount of time remaining to complete the task is greater than the amount of time until the deadline for the task, the system alerts the user that the task cannot be completed (i.e., generating, based at least on the second quantity of time …, a notification including a reminder of the deadline…).  Zheng at paras. 0052-55.
Sattler and Zheng are analogous art because they are both directed to the same field of endeavor of task management and tracking.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler by adding the features of the second email includes a second numerical value corresponding to a second quantity of time still required to complete the first task and generating, based at least on the second quantity of time still required to complete the first task and a deadline associated with the first task and/or the first project, a notification including a reminder of the deadline associated with the task and/or the first project, as disclosed by Zheng.
The motivation for doing so would have been notify and alert a user if they will not be able to complete a task in time, allowing them the opportunity to request the deadline be moved.  Zheng at para. 0055.

In regards to claim 2, Sattler in view of Zheng discloses the system of claim 1, wherein the template includes a second project having a second task, wherein the completed template includes a second time entry for the second task, and wherein the database object is further updated by at least adding, to the time record, the second time entry.  Sattler at Fig. 4; paras. 0021, 0028-29.4 
In regards to claim 5, Sattler in view of Zheng discloses the system of claim 1,  wherein the first time entry further includes an annotation indicating that the second quantity of time is required to complete the first task.  Zheng at para. 0055.5
In regards to claim 9, Sattler in view of Zheng discloses the system of claim 1, wherein the template is configured to receive one or more inputs including the first time entry.  Sattler at Fig. 4.6
In regards to claim 10, Sattler in view of Zheng discloses the system of claim 1, wherein the first email is sent in response to a request from the user, and wherein the request comprises a third email, a short messaging service (SMS) message, and/or a web service request.  Zheng at paras. 0047, 0053.7

In regards to claim 11, Sattler discloses a computer-implemented method, comprising:
a.	sending, to a user, a first email including a template configured to receive one or more user inputs for one or more time entries associated with a first project having a first task (Sattler at Figs. 2, 4; paras. 0016, 0020, 0028)8;
b.	receiving, from the user, a second email including a completed template including a first time entry including a first numerical value corresponding to a first quantity of time spent on the first task (Sattler at paras. 0017-18)9; and
c.	updating, based at least on the completed template, a database object comprising a time record associated with the user, the database object being updated by at least adding, to the time record, the first time entry.  Sattler at para. 0015, 0021.10
Sattler does not expressly disclose the second email includes a second numerical value corresponding to a second quantity of time still required to complete the first task and generating, based at least on the second quantity of time still required to complete the first task and a deadline associated with the first task and/or the first project, a notification including a reminder of the deadline associated with the task and/or the first project.
Zheng discloses a commitment management system for assigning and tracking the completion of tasks.  The system allows a recipient user to track the amount of time spent on a task and how much time is remaining to complete the commitment (i.e., second numerical value…).  If the amount of time remaining to complete the task is greater than the amount of time until the deadline for the task, the system alerts the user that the task cannot be completed (i.e., generating, based at least on the second quantity of time …, a notification including a reminder of the deadline…).  Zheng at paras. 0052-55.
Sattler and Zheng are analogous art because they are both directed to the same field of endeavor of task management and tracking.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler by adding the features of the second email includes a second numerical value corresponding to a second quantity of time still required to complete the first task and generating, based at least on the second quantity of time still required to complete the first task and a deadline associated with the first task and/or the first project, a notification including a reminder of the deadline associated with the task and/or the first project, as disclosed by Zheng.
The motivation for doing so would have been notify and alert a user if they will not be able to complete a task in time, allowing them the opportunity to request the deadline be moved.  Zheng at para. 0055.

In regards to claim 12, Sattler in view of Zheng discloses the method of claim 11, wherein the template includes a second project having a second task, wherein the completed template includes a second time entry for the second task, and wherein the database object is further updated by at least adding, to the time record, the second time entry.  Sattler at Fig. 4; paras. 0021, 0028-29.11
In regards to claim 15, Sattler in view of Zheng discloses the method of claim 11,  wherein the first time entry further includes an annotation indicating that the second quantity of time is required to complete the first task.  Zheng at para. 0055.12 
In regards to claim 19, Sattler in view of Zheng discloses the method of claim 11, wherein the first email is sent in response to a request from the user, and wherein the request comprises a third email, a short messaging service (SMS) message, and/or a web service request.  Zheng at paras. 0047, 0053.13
Claim 20 is essentially the same as claim 11 in the form of a non-transitory computer readable medium storing instructions, which when executed by at least one data processor result in operations (Sattler at para. 0020) comprising the method of claim 11.  
In regards to claim 22, Sattler in view of Zheng discloses the system of claim 1, wherein the notification is sent to the user in a third email.  Zheng at paras. 0047, 005514.
In regards to claim 23, Sattler in view of Zheng discloses the system of claim 1, wherein the template including the first project and/or the first task is generated based at least on a request from another user assigning, to the user, the first project and/or the first task.  Zheng at paras. 0054-55.15
In regards to claim 24, Sattler in view of Zheng discloses the system of claim 1, wherein the operations further comprise:  updating, based at least on the second time still required to complete the first task, the deadline associated with the first task and/or the first project.  Zheng at para. 0055.16

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) (Sattler) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) (Zheng), further in view of Merwarth et al. (US Patent 8,522,240) (Merwarth) of record.
In regards to claim 4, Sattler in view of Zheng discloses the system of claim 1, wherein the first entry further includes an annotation indicating that the first quantity of time was spent on the first project (Sattler at Fig. 4; para. 0028) but does not expressly disclose wherein the database object is updated by at least incrementing, based at least on the first quantity, a total quantity of time worked by the user during a time period associated with the time record.  Note, Zheng does disclose the user is able to track the amount of time spent on a task.  Zheng at para. 0055.  What is not expressly disclosed by Sattler in view of Zheng is the incrementing of the time spent value for a task of the time record.
Merwarth discloses a system and method for tracking tasks assigned to users by allowing the user to update tasks with time durations to complete a task.  This time duration is added to the database record for the task and a “time spent” attribute is maintained (i.e., incrementing a total quantity of time worked by user during a time period associated with the time record).  Merwarth at col. 1, lines 34-52; col. 6, lines 6-10.
Sattler, Zheng, and Merwarth are analogous art because they are both directed to the same field of endeavor of tracking time with respect to an employee’s tasks and projects.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler in view of Zheng by adding the feature of wherein the database object is updated by at least incrementing, based at least on the first quantity, a total quantity of time worked by user during a time period associated with the time record, as disclosed by Merwarth. 
The motivation for doing so would have been to track progress of user tasks as they are being worked on and to keep task progress reports up to date.  Merwarth at col. 3, lines 45-56.

In regards to claim 7, Sattler in view of Zheng discloses the system of claim 1, but does not expressly disclose further comprising:  in response to the first time entry not including a third numerical value corresponding to a date, associating the first quantity of time with a default date comprising a date of the second email.
Merwarth discloses a system and method for tracking tasks assigned to users by allowing the user to update tasks with time durations to complete a task.  Merwarth at Fig. 2D; col. 1, lines 34-52.  Some data in the forms can be pre-populated (i.e., default) if not provided, such as the “last updated” field can be populated as today’s date.  Merwarth at col. 7, lines 25-40.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler in view of Zheng by adding the feature of in response to the first time entry not including a third numerical value corresponding to a date, associating the first quantity of time with a default date comprising a date of the second email, as disclosed by Merwarth. 
The motivation for doing so would have been to track progress of user tasks as they are being worked on and to keep task progress reports up to date.  Merwarth at col. 3, lines 45-56.

Claims 14 and 17 are essentially the same as claims 4 and 7, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) (Sattler) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) (Zheng), further in view of Balasubramanian et al. (US Patent Pub 2021/0073713) (Bala) of record.
In regards to claim 18, Sattler in view of Zheng discloses the method of claim 11, but does not expressly disclose wherein the first time entry includes an annotation indicating that the first task is complete, and wherein the first project is determined to be complete based at least on a completion of the first task.
Bala discloses annotating times and reporting of tasks by an individual who has completed a task.  Bala at para. 0020.  A task is authorized as completed once all task dependencies are completed (i.e., indicating that the first task is complete and the project is complete based on completion of the first task).  Bala at para. 0027.
Sattler, Zheng, and Bala are analogous art because they are all directed to the same field of endeavor of task tracking and timekeeping.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler in view of Zheng by adding the features of wherein the first time entry includes an annotation indicating that the first task is complete, and wherein the first project is determined to be complete based at least on a completion of the first task, as disclosed by Bala.
The motivation for doing so would have been to provide comprehensive information about the tasks being performed for a project.  Bala at para. 0037.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) (Sattler) of record, in view of Zheng et al. (US Patent Pub 2020/0226514) (Zheng), further in view of Hirsch et al. (US Patent Pub 2013/0297468) (Hirsch).
In regards to claim 21, Sattler in view of Zheng discloses the system of claim 1, but does not expressly disclose wherein the operations further comprise:  in response to determining that the first numerical value corresponding to the first quantity of time spent on the first task and/or the second numerical value corresponding to the second quantity of time still required to complete the task are absent from the second email, generating the notification to include a prompt for the user to update the first time entry to include the first numerical value and/or the second numerical value.  Sattler does disclose a user updates a first time entry to correct inaccurate values or enter missing values in the timesheet.  Sattler at para. 0017.  Both Sattler and Zheng disclose entering a first time quantity into the timesheet as set forth in the rejection of claim 1 above.  However, Sattler in view of Zheng does not expressly disclose a notification prompt is generated in response to the determination of a missing value.
Hirsch discloses a system and method for tracking time associated with tasks.  Hirsch at abstract.  The system provides a feature that prompts a user to modify the timesheet (i.e., generates a notification that includes a prompt for the user to update the first time entry) in cases where the time tracked is incorrect or is missing (i.e., absent).  Hirsch at para. 0117.
Sattler, Zheng, and Hirsch are analogous art because they are all directed to the same field of endeavor of time keeping and task/project management.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler in view of Zheng by adding the features of in response to determining that the first numerical value corresponding to the first quantity of time spent on the first task and/or the second numerical value corresponding to the second quantity of time still required to complete the task are absent from the second email, generating the notification to include a prompt for the user to update the first time entry to include the first numerical value and/or the second numerical value, as disclosed by Hirsch.
The motivation for doing so would have been to ensure accuracy of the timesheet.  Hirsch at para. 0117.

Response to Amendment
Rejection of Claim 4 under 35 U.S.C 112(b)
Applicant’s amendment to claim 4 is acknowledged.  The rejection to claim 4 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-3, 9, 11-13, and 20 under 35 U.S.C. 102(a)(2)
Applicant’s arguments refer to “Sadler” but Examiner assumes Applicant meant to refer to Sattler.  
Claims 3 and 13 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1, 2, 9, 11, 12, and 20 under 35 U.S.C. 102(a)(2), have been fully considered and they are persuasive in that Sattler does not expressly disclose a “notification being triggered by the quantity of time required to complete a task and a deadline associated with the task and/or project including the task.”  Remarks at 10.  Consequently, the rejection to claims 1, 2, 9, 11, 12, and 20 under 35 U.S.C. 102(a)(2) is withdrawn.
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments, which change the scope of the claims.  The new grounds of rejection rely on Zheng, which discloses a system and method for managing commitments (i.e., tasks), which are assigned to a user by another user, and can be tracked with regards to time spent on the task and time required to complete the task (i.e., second numerical value).  

Rejection of claims 4, 7, 10, 14, 17, and 19 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 4, 7, 10, 14, 17, and 19 under 35 U.S.C. 103.  Consequently, the rejection to claims 4, 7, 10, 14, 17, and 19 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claims 5, 6, 8, 15, 16, and 18 under 35 U.S.C. 103
Claims 6, 8, and 16 are cancelled rendering their rejections moot.
Applicant does not present additional arguments in regards to the rejections to claims 5, 15, and 18 under 35 U.S.C. 103.  Consequently, the rejection to claims 5, 15, and 18 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Bodnick et al. (US Patent Pub 2019/0286462) discloses a system and method for interactive checklists for completing assigned tasks.
Ponnusamy (US Patent Pub 2019/0236516) discloses a system and method for determining the amount of time spent on a task and estimating the amount of time required to complete the task.
Horvitz et al. (US Patent Pub 2012/0011511) discloses a system and method for supporting users with task continuity and task completion.
Malin et al. (US Patent Pub 2002/0007289) discloses a system and method for tracking job/task statistics.
McCrea (US Patent Pub 2011/0125622) discloses a system and method for managing work timesheet data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
        
            
    

    
        1 Time sheet reporting application can send a user a prepopulated timesheet based on a timesheet template via email (i.e., sending to a user, a first email including a template).  The timesheet template includes any projects associated with the employee and respective tasks performed by the employee for the project.  The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects (i.e., configured to receive one or more user inputs for one or more time entries…).  This information is updated to the database corresponding to the appropriate project.
        2 The employee (i.e., user) makes any modifications to the timesheet received in the email.  The timesheet presented like the one shown in Fig. 4 (i.e., completed template including a first time entry for the first task including a first numerical value corresponding to a first quantity of time spent on the first task).  The completed timesheet is emailed back to the timesheet reporting program or the timesheet reporting application.
        3 The timesheets are used to update appropriate databases with a time record.
        4 The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects.  This information is updated to the database corresponding to the appropriate project.
        5 Time tracking for a task includes how much time spent on the task and how much time remaining to complete the task (i.e., second quantity of time…).
        6 The form includes spaces to receive duration, notes, etc.
        7 Tasks are assigned by another user and are received by the user via email or any other form, such as SMS.
        8 Time sheet reporting application can send a user a prepopulated timesheet based on a timesheet template via email (i.e., sending to a user, a first email including a template).  The timesheet template includes any projects associated with the employee and respective tasks performed by the employee for the project.  The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects (i.e., configured to receive one or more user inputs for one or more time entries…).  This information is updated to the database corresponding to the appropriate project.
        9 The employee (i.e., user) makes any modifications to the timesheet received in the email.  The timesheet presented like the one shown in Fig. 4 (i.e., completed template including a first time entry for the first task including a first numerical value corresponding to a first quantity of time spent on the first task).  The completed timesheet is emailed back to the timesheet reporting program or the timesheet reporting application.
        10 The timesheets are used to update appropriate databases with a time record.
        11 The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects.  This information is updated to the database corresponding to the appropriate project.
        12 Time tracking for a task includes how much time spent on the task and how much time remaining to complete the task (i.e., second quantity of time…).
        13 Tasks are assigned by another user and are received by the user via email or any other form, such as SMS.
        14 Based on the amount of time for each task and the amount of time required to complete a task by the deadline, the user is alerted (i.e., notified) about the impending deadline (notified about the associated deadline).  The alert can be in many forms including email.
        15 Tasks are sent from a sender (i.e., another user) to the recipient (i.e., the user).  Tasks have certain amounts of time for each task, which is to be tracked and reported.  Thus, it is interpreted that the combination of Sattler in view of Zheng results in a template based on the task assigned to the user by another user.
        16 If the time needed to complete the task (i.e., second time…) is greater than the time left until the deadline, the user can request that the deadline be changed.  Here, asking for the deadline to be moved when the user determines there is not enough time, is interpreted as “updating … the deadline…”.